United States Court of Appeals
                                                              Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                 June 12, 2007

                                                         Charles R. Fulbruge III
                           No. 06-10886                          Clerk



                   In The Matter Of: KEVCO INC


                                                               Debtor

                    -------------------------

                     COASTAL INDUSTRIES, INC.
                                                           Appellant

                              VERSUS


            DENNIS FAULKNER, Plan Administration Agent


                                                             Appellee



           Appeal from the United States District Court
          For the Northern District of Texas, Fort Worth
                            4:05-CV-691



Before HIGGINBOTHAM, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:1

      After reviewing the record and considering the argument of

counsel and the briefs of the parties, we are satisfied the

district court committed no reversible error.       We, therefore,

affirm the judgment of the district court essentially for the


  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reasons   stated   in   the   Bankruptcy   Court’s   thorough   Memorandum

Opinion dated June 30, 2005.

     AFFIRMED.




                                     2